PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/693,184
Filing Date: 22 Nov 2019
Appellant(s): CareFusion 303, Inc.



__________________
M. Todd Hales
For Appellant


EXAMINER’S ANSWER





This Answer is responsive to the appeal brief filed July 28, 2022.
I.	Grounds of Rejection to be Reviewed on Appeal
	Every rejection set forth in the Final Action of February 10, 2022 is incorporated herein for review on appeal.

II.	Related Appeals
	This appeal is related to Appeal 2019-001115 which was decided on September 23, 2019 in U.S. Patent Application 14/319,617, which is the parent of the pending application.    

III.	Response to Argument
	Claims 1-7 are directed to a medication compounding system, and claims 13-16 and 18-20 are directed to a compounding device.  The conventional configuration of a compounding device in the prior art is shown in Kircher (US 2002/0035412) and Martucci (US 5,927,349), which are of record in the present application.  These conventional devices comprise several source containers which are connected by flexible tubing to a final container, and several peristaltic pumps which convey liquid medication through the tubes to the final container (see e.g. figure 3 of Martucci and figure 1 of Kircher).  The difference between the pending claims and the conventional compounding device is the configuration of the rotatable medication module, rotatable transfer module, rotatable filling module, first axis, and second axis recited in claims 1 and 13.  The simple issue which is the basis of the enablement and written description rejections is that the present application does not give sufficient detail to show how a device having the rotatable modules arranged on the axes in the claimed configuration can function to compound medication.  
	Because of the lack of detail, the specification does not show that the inventor(s) had possession of an operable compounding device in the claimed configuration, and does not enable one skilled in the art to make and use the device without undue experimentation.  In short, the application does not disclose how fluid is drawn from the medication container to the transfer cartridge, how the fluid passes from the transfer cartridge to the filling port, how the filling module is fluidly coupled to the transfer module, how fluid flow is actuated, how any of the rotatable modules are rotated, and how the diluent container is in fluid communication with any other portion of the system.  The application does not describe the components, connections, and other details necessary to make a compounding device with the claimed rotatable modules.
	Appellants argue that both the written description and enablement rejection are erroneous because they refer to unclaimed subject matter.  Appeal Br. 7.  To the contrary, the rejections address the claimed configuration of a compounding system/device having rotatable modules.  Pages 2-14 of the Final Action include a detailed explanation of the types of details which are absent from the disclosure of the present application, and many portions of this explanation use words which are not present in the claims.  This is to be expected because it is not possible to explain what is missing using only words that are not missing.  However, the mere fact that this explanation includes words and phrases which are not in the claims does not mean that the rejection is addressing unclaimed subject matter.  Every portion of the explanation in the Final Action pertains to the claimed subject matter of a compounding system/device having the three rotatable modules in the claimed configuration.
	The arguments on pages 8-11 of the Appeal Brief observe that several portions of the claim “find support” in the original disclosure.  This argument is misplaced because the Final Action does not include a new matter rejection, but instead makes a possession rejection.  As explained in MPEP 2163.03: “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.”  Citing Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  
	The arguments on pages 12-18 of the Appeal Brief cite several portions of the specification and original drawings which generally mention and depict the claimed structures, and additionally assert “any suitable mechanism well known in the art” could be used to enable the compounding system/device without undue experimentation.  These arguments do not address the substance of the issues raised on pages 11-14 of the Final Action.
	Further regarding the enablement rejection, it is noted that the rejection is very similar to that which was previously addressed by the PTAB in U.S. Patent Application 14/319,617.  Although the ‘617 application involved a different species (figures 3A-D), the same issues regarding lack of explanation were present.  The decision in the ‘617 application explained, in relevant part: 
“The Examiner’s mention of the so-called unclaimed subject matter was done to demonstrate the amount of speculation necessary for the skilled artisan to determine how to make the invention. … Appellant produces no rebuttal evidence, or argument to inform the Examiner or the Board how, based on the original disclosure, one skilled in the art would understand how to make and use a device including the parts and relationships for which the Examiner determines there is insufficient direction.  Appellant points out the reference numerals where various claim elements can be found in the figures (App. Br. 12—13). This, without more, does little to explain their operation. Considering the pumps that are very poorly illustrated in Figures 3A-D, which Appellant relies on for support (App. Br. 11—12, 15), we, like the Examiner, are unable to discern the structure of any pump, either specifically taught by Appellant’s disclosure, or generally known to a skilled artisan, such that a skilled artisan would be able to determine, and incorporate, the necessary pump, without resorting to undue experimentation. Likewise, it is unclear to us, and Appellant produces neither evidence nor explanation, as to how, and with respect to what, rotation of the medication module is effectuated. Perhaps most importantly the Examiner indicated that the fluidic pathway that allows the device to actually operate is not clear and Appellant’s have not directed our attention to any aspects of the disclosure, supplied any external evidence, or even provided arguments, that explain the nature and operation of this pathway.”
Although the present application is a Continuation-in-Part, Appellants do not cite any portion of the disclosure which is different than that of the ‘617 application to address the enablement rejection.
	For the sake of brevity, the detailed factual findings and explanations provided on pages 2-14 of the Final Action are not repeated here.  
	It is respectfully submitted that, for all the reasons above and the reasons set forth on pages 2-10 of the Final Action, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey that the inventor(s) has possession of the invention.  
	It is also respectfully submitted that, for all the reasons above and the reasons set forth on pages 2-7 and 11-14 of the Final Action, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to make and use the invention without undue experimentation.  

IV. Conclusion
	For all the reasons above, the written description and enablement rejections should be sustained.
	Respectfully submitted,
/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799       

/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799      
                                                                                                                                                                                                  /NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the appeal in any application or ex part reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellants have timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.